DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, “the inlet port” and “the conduit housing” lack antecedent basis in the claim, and it is not clear what these components are. It cannot be discerned from the claim whether these components are part of the valve, the fluid reservoir tank, or some other part of the fluid system. Furthremore, the terms “inlet port of the conduit housing” and “conduit housing of the bleed valve apparatus” would seem to be portions of the same structural part, and it is unclear how or why these elements would be connected together by some separate threaded adapter. For the purposes of the art rejections that follow, these components will be interpreted as generally being connections between the valve the rest of the fluid system.

Regarding claim 22, similarly to claim 19, the claim is unclear and confusing because it specifies that the threaded adapter has one portion (first coupler) attached the inlet port of the conduit housing, and that it has another portion (second coupler) attached to the conduit housing. Since the inlet of the conduit housing is also the conduit housing, it is not clear what is meant by connecting two different threads to the same part, or if perhaps “the conduit housing” and “the conduit housing of the bleed valve arrangement” are two different parts. If it is meant that the coupler attach to different portions of the same conduit housing, it might clarify the meaning of the claim if it is specified that one coupler is attached to the inlet port of the housing while the other coupler is attached to another portion of the conduit housing, or some similar language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dirkin et al. (US 2010/0319791).

Regarding claim 1, Dirkin et al. disclose a pressurized fluid system comprising: (a) an automatic bleed valve arrangement 10; and, (b) a control arrangement (110 along with aircraft logic/computer, see pars. 0014-0016) associated with the automatic bleed valve arrangement; the control arrangement comprising an automatic bleed valve diagnostic operation control arrangement (see par. 0013).

Regarding claim 2, Dirkin et al. disclose the system also including: (a) an air presence confirmation arrangement that confirms, after a first determination of air presence sufficient to warrant venting (see par. 0013 and Fig. 2, describing determination of air presence that requires venting by first sensing state of light detector 50 and sending signal to a first comparator 52), that a sufficient amount of air in the pressurized fluid system actually warrants venting, in order to avoid a false determination of an undesirable level of air in the pressurized fluid system by a first determination of air presence (see Id., second check using second comparator 56 which receives an integrated signal from first comparator until it meets a threshold to ensure that air presence indication remains in that state for more than a momentary amount of time).

Regarding claim 3, Dirkin et al. disclose further that: (a) the pressurized fluid system includes an air presence check arrangement that conducts a first check for a sufficient amount of air in the automatic bleed valve arrangement to warrant venting (see par. 0013. and Fig. 2, sensing by light detector 50 and meeting threshold in first comparator 52); and, (b) the air presence confirmation arrangement conducts, after the first check indicates a sufficient amount of air in the automatic bleed valve arrangement to warrant venting, a second check for a sufficient amount of air in the automatic bleed valve arrangement to warrant venting; the air par. 0013 and Fig. 2, second check using second comparator 56 which signals threshold and gas present for a selected period of time based on the set voltage threshold of the comparator 56 and the integrator circuitry 54); (A) Ts being a time sufficient for the second check to confirm the indication of the first check that there is a sufficient amount of air, and thus to avoid the first check being interpreted falsely as a positive indication of a sufficient amount of air prior to opening the automatic bleed valve arrangement (see Id., the further checking confirms that gas sensed remains for the set time which necessarily ensures that it is not a false initial sensing).

Regarding claim 4, Dirkin et al. disclose that the air presence confirmation arrangement conducts the second check continuously after the first check for the selected period of time Ts. (par. 0013, integrator produces a steadily changing output that it is delivered to comparator 56, which can be considered continuously checking; see also Abstract, air is continuously detected in plenum of valve arrangement).

Regarding claim 6, Dirkin et al. disclose that the air presence confirmation arrangement conducts the second check within a selected period of time Ts that is at least 1 second (par. 0013, teaches further checking that happens with meeting threshold of comparator 56 happens after some set time period, and that means it happens within an infinite number of time periods that are at least 1 second).

Regarding claim 9, Dirkin et al. disclose the system further comprising:  (a) an initial vent controller to vent air through the automatic bleed valve arrangement (see par. 0014, part after a venting operation.

Regarding claim 10, Dirkin et al. disclose that:  the undesirable amount of air detection controller determines whether undesirable amount of air remains in the pressurized fluid system within a selected time period Ta of the initial vent controller having completed the vent of the automatic bleed valve arrangement (see pars. 0013-0015, whenever auto bleed circuit 110 is operational at any point in the lifetime of the system after the valve has been vented at some previous point, it must be necessarily determining if air is present within some known selected period of time because the auto bleed circuit 110 must be instructed or have been designed to operate at some point in time).

Regarding claim 15, Dirkin et al. disclose that:  (a) the automatic bleed valve arrangement includes housing defining a mounting axis extending therethrough (see Fig. 1, showing the device outer structure which is a housing; see par. 0011, stating that the valve 10 is situated at a high point of a hydraulic reservoir system which necessarily means it must be mounted to it in some manner and have some mounting axis), the housing including: (i) a bleed chamber 12 in fluid communication with a fluid reservoir tank (par. 0011, plenum .


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Alp et al. (US 2009/0111000).

Regarding claim 1, Alp et al. disclose a pressurized fluid system comprising:  (a) an automatic bleed valve arrangement 54 (bleed valves 50 and 52); and, (b) a control arrangement associated with the automatic bleed valve arrangement; the control arrangement comprising an automatic bleed valve diagnostic operation control arrangement (see pars. 0025-0027, describing control algorithm for performing diagnostic operation on bleed valves).

Regarding claim 7, Alp et al. further disclose that the control arrangement evaluates the pressurized fluid system for undesirable air leakage by diagnostically operating the automatic bleed valve arrangement (see par. 0027, describing how pressure sensing in algorithm is used to determine if bleed valve is leaking).


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Witt (US 2011/0072881).

Regarding claim 1, Witt discloses a pressurized fluid system comprising:(a) an automatic bleed valve arrangement 15; and, (b) a control arrangement (11, with sensors 5,31) 

Regarding claim 8, Witt discloses that the control arrangement evaluates for an amount of air released from the pressurized fluid system by operation of the automatic bleed valve arrangement (par. 0024, amount of gas that escaped through bleed valve is determined).


Claim(s) 1, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ramoth (US 2007/0034256).

Regarding claim 1, Ramoth discloses a pressurized fluid system comprising:  (a) an automatic bleed valve arrangement 10; and, (b) a control arrangement 34,36,38,40,42,64 associated with the automatic bleed valve arrangement; the control arrangement comprising an automatic bleed valve diagnostic operation control arrangement (par. 0021, control arrangement senses when fluid level is low and too much air/gas is present in chamber 32, then causing valve to open).

Regarding claim 13, Ramoth discloses the limitations of claim 1 as set forth above and further discloses that:  the automatic bleed valve arrangement includes a fluid vent valve 50,52,56,57 having an elastomeric valve member 50 (par. 0022, valve seat 50 is rubber).

Regarding claim 14, Ramoth further discloses that:  the automatic bleed valve arrangement 10 includes a liquid level sensor 34 that detects when liquid in the automatic bleed valve arrangement has fallen below a pre-determined level (see Fig. 2 and par. 0021, describing how float moves with liquid level in chamber 32 and activates valve to open when it has fallen to a given level).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirkin et al. (US 2010/0319791).

Regarding claim 5, Dirkin et al. do not explicitly state what the timing is for the "checking" for air in the pressurized fluid system but only discloses that the checking is done continuously (see Abstract) and is done by means of a comparator 52 that outputs a voltage when the air is present (see par. 0013). One of ordinary skill in the art knows that it is common and conventional for an analog signal that is input to a comparator like the comparator 52 of Dirkin et al. to have a cyclic frequency that repeats many times per second. Therefore using such a conventional cyclic analog voltage signal with the input of the comparator 52 of Dirkin et al. would have been obvious to one of ordinary skill in the art because it makes use of common and universal voltage frequencies. The use of such a cyclic analog signal to a comparator circuit 

Regarding claim 12, Dirkin et al. do disclose that the vent controller opens the automatic bleed valve to vent air through the valve arrangement for some period of time; and that the vent controller closes the automatic bleed valve arrangement after the period of time (see pars. 0013-0016, this is just the basic operation of a venting operation, i.e. sensing that air is present, triggering venting, and then closing valve).
Dirkin et al. do not explicitly describe a predetermined time for the vent valve to be held open such that it vents a desired amount of air. However, the sense circuitry of Dirkin et al. is configured such that the signal to actuate the solenoid operating the valve will only be sent while the air is still present in the sensing area of the valve chamber, and such that the solenoid will be deactivated when this voltage signal is no longer being sent because oil/liquid has once again filled the space in the area of the photosensors 30 (see Fig. 2, showing how the signal circuitry functions). Dirking et al. also teach using an aircraft logic control with the venting operation (pars. 0015-0016). Therefore, the venting valve can by the logic be closed when there is no longer a specific amount of air/gas present in the valve chamber or before that. Since the function of the bleed valve is to vent this amount of air, it would have been obvious to one of ordinary skill in the art to program the aircraft logic to keep the valve venting for a set time that is long enough to vent all of this air because it allows the valve to perform its function completely before closing, which promotes more efficient operation.

Regarding claim 16, Dirkin et al. do not explicit discuss the automatic bleed valve arrangement including an inlet port in direct communication with the bleed chamber 12 and the fluid reservoir. However, Dirkin et al. imply that there must be some direct communication from a hydraulic fluid reservoir system through some inlet port to the bleed chamber 12 of the bleed valve because Dirkin et al. state that the chamber 12 is at a high point of the hydraulic reservoir system for collecting gases that accumulate in the hydraulic reservoir system (par. 0011). As such, it would have been obvious to one of ordinary skill in the art to include some type of inlet port to the valve from the hydraulic reservoir of Dirkin et al., because that would be the only way that valve could function to sense when gases are accumulating in the system and/or for gases to be bled off through the valve, which is the fundamental function of Dirkin’s valve, i.e. gas from the hydraulic system cannot be sensed and bled by the valve unless the gas/oil from the system can enter the valve chamber 12 through some type of inlet.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirkin et al. (US 2010/0319791) in view of Ramoth (US 2007/0034256).

Regarding claim 17, Dirkin et al. do state that the automatic bleed valve arrangement 10 is arranged to be in communication with a hydraulic reservoir system (par. 0011) but do not discuss details of the inlet to the valve and reservoir, or the details of how these connections are structured. However, one of ordinary skill in the art generally knows that it is common to use threaded connections to join fluid flow paths and fluid communicating structures such is pipes, couplers, etc. Furthermore, Ramoth discloses an automatic bleed valve arrangement 10 for connection to a fluid reservoir system (system with fluid reservoir 102 shown in Fig. 7), 
It would have been obvious to one of ordinary skill in the art to apply the teachings of Ramoth, of using a threaded coupler on an adapter, with the system of Dirkin et al. in order to use a threaded connection on the valve of Dirkin et al. with a pipe type adapter to connect to the fluid reservoir pressurized system. This would have been obvious because threaded connections provide a known way to securely connect the components while allowing them to be removed at a later time for maintenance or replacement. Even though Ramoth does not explicitly teach that the first connection of the adapter, which connects to the rest of the pressurized fluid system, is also a threaded connection, it would have been obvious to one of ordinary skill in the art to use a similar threaded coupling connection at any of the piping joints of the adapter coupling component 108, including at the ones that connect to the fluid system. This would have been obvious because the threaded connection is known to be a universal way to connect piping coupler and components in order to provide secure connections that are also separable when necessary.
Note that in making such a combination and providing threaded connections, they would necessarily result in a configuration that orients the automatic bleed valve arrangement in a specific rotational orientation as the threads are tightened because this is how threaded connections function, i.e. when threaded connections are tightened, it is by rotation and will 

Regarding claim 18, Dirkin et al. do discuss the details of how the excess fluid is released form the bleed chamber and therefore do not explicitly disclose a fluid bleed conduit in communication with the bleed chamber to allow the excess air to vent. However, the purpose of the bleed valve arrangement is to be a valve that allows excess air to vent from the bleed chamber 12 when it is detected, so there must be some way for the air to bleed from the chamber. Ramoth discloses a bleed valve arrangement for a fluid system that serves to sense when excess air is in a bleed chamber 32 of the valve and cause the air to be vented from the bleed chamber, similarly to the functioning of Dirkin’s bleed valve, and Ramoth explicitly discloses a fluid bleed conduit 16 (and any attached vent tube) in direct communication with the bleed chamber 32 to allow the excess air to vent from the bleed chamber (par. 0021 and Fig. 2). It would have been obvious to include the details of a fluid bleed conduit from the bleed chamber as taught by Ramoth, with the bleed valve arrangement of Dirkin et al., because it provides a means to direct the air out of the bleed chamber, which is necessary for the bleed valve to operate correctly. Furthermore the addition of a vent tube, which can be considered part of a bleed conduit, as taught by Ramoth, provides the convenience of being able to direct gas from the valve to any desirable discharge location.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirkin et al. (US 2010/0319791) in view of Ramoth (US 2007/0034256), and further in view of Kanemura et al. (JP 8-312856).

Regarding claim 19, the combination of Dirkin et al. and Ramoth teach an automatic bleed valve arrangement in a pressurized fluid system with a threaded adapter connection, as set forth above in explanation regarding claim 17. However, neither Dirkin et al. nor Ramoth explicitly teach a threaded adapter as required by claim 19, with first and second couplers being rotatable relative to one another.
Kanemura et al. disclose a versatile fluid pipe coupling threaded adapter, that can be used to fluidly connect any pipe or components in a fluid system, wherein the threaded adapter has a first coupler (4 or 11) with a first threaded connection 10 that can be connected an inlet port of a conduit housing of one part of a fluid system, such as a hydraulic fluid reservoir, and a second coupler 1 having a second threaded connection 3 that can be connected to another part of a fluid connection, such as a bleed valve; wherein the first and second couplers are rotatable relative to one another, and configured to orient the automatic bleed valve arrangement in a specific rotational orientation as the first and second couplers are tightened (see Fig. 1, part 4 is rotatable relative to part 1; see Fig. 4, part 11 is rotatable relative to part 1; either configuration will orient any connecting components in a specific orientation as they are tightened).
It would have been obvious to one of ordinary skill in the art to use any known and conventional pipe, conduit, and/or fluid passage connection fitting to connect the bleed valve of Dirkin et al. to its the hydraulic reservoir system, especially the threaded adapter of Kanemura et al., because it provides a secure and resilient way to connect fluid communicating part together in such a way that they can be easily adjusted and positioned, and in such a way that they can be easily separated when desirable, e.g. for maintenance or replacement.


Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramoth (US 2007/0034256) in view of Kanemura et al. (JP 8-312856).

Regarding claim 20, Ramoth discloses a pressurized fluid system comprising:(a) an automatic bleed valve arrangement 10; (b) a fluid vent valve (42,40,52,56,57) having an elastomeric valve member 50 (par. 0022, 50 is a rubber seat); and a threaded inlet port connection (20,30, see Fig. 2) for connecting to some type of threaded adapter (see e.g. part 108 in Fig. 7).
Ramoth does not disclose the details of a threaded adapter with a first coupler and second coupler rotatable relative to one another as required by part c of claim 20. Kanemura et al. disclose a versatile fluid pipe coupling threaded adapter, that can be used to fluidly connect any pipe or components in a fluid system, wherein the threaded adapter has a first coupler (4 or 11) with a first threaded connection 10 that can be connected an inlet port of a conduit housing of one part of a fluid system, such as a hydraulic fluid reservoir, and a second coupler 1 having a second threaded connection 3 that can be connected to another part of a fluid connection, such as a bleed valve; wherein the first and second couplers are rotatable relative to one another, and configured to orient the automatic bleed valve arrangement in a specific rotational orientation as the first and second couplers are tightened (see Fig. 1, part 4 is rotatable relative to part 1; see Fig. 4, part 11 is rotatable relative to part 1; either configuration will orient any connecting components in a specific orientation as they are tightened).
It would have been obvious to one of ordinary skill in the art to use any known and conventional pipe, conduit, and/or fluid passage connection fitting to connect the bleed valve of Ramoth to its the hydraulic reservoir system, especially the threaded adapter of Kanemura et al., because it provides a secure and resilient way to connect fluid communicating parts 

Regarding claim 21, Ramoth discloses that:  the automatic bleed valve arrangement 10 includes a conduit housing having an inlet port 20 and a bleed chamber 32, the conduit housing defining a mounting axis extending coaxially with the inlet port (see Fig. 2, mounting axis of mounting threads 30 is coincident with axis of inlet 20).

Regarding claim 22, in making the combination of Ramoth and Kanemura et al., attaching the threaded adapter of Kanemura et al. to the valve arrangement 10 of Ramoth results in a first threaded connection (e.g. threaded connection 10 of Kanemura et al.) being attached to the inlet port 20 of the conduit housing of Ramoth and the second threaded connection 3 is attached to the conduit housing of the automatic bleed valve arrangement (second threaded connection is necessarily “attached” to the conduit housing of the bleed valve because it is attached as part of the threaded adapter unit which is attached to the conduit housing; see Fig. 2 of Ramoth and Fig. 1 of Kanemura et al.).

Regarding claim 23, Ramoth discloses that:  the automatic bleed valve arrangement 10 includes a liquid level sensor 34 that detects when liquid in the automatic bleed valve arrangement has fallen below a pre-determined level (see Fig. 2 and par. 0021, describing how float moves with liquid level in chamber 32 and activates valve to open when it has fallen to a given level).

Regarding claim 24, Ramoth discloses that:  the automatic bleed valve arrangement includes a fluid bleed conduit (16, and any attached vent tube, see par. 0021) in direct communication with the bleed chamber 32 to allow excess air to vent from the bleed chamber (see Fig. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,563,784. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the patent is a method claim that encompasses performing all the steps that correspond to the functional requirements of the structures of the systems of claims 1-3 and 7. Claim 15 of the patent requires the use of all the structures required in claims 1-3 and 7 of the application, except for various “arrangements” for carrying out the method steps. However, it would have been obvious to one of ordinary skill in the art, given the method of claim 15 of the patent, to use various controls and arrangements of structures to carry out the method, because virtually any performance of the method steps requires some type of equipment, sensor, indicator, etc. that can be called an “arrangement.”

Claims 4-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19, respectively, of U.S. Patent No. 10,563,784. Although the the claims of the patent each are further limitations of a method that correspond to the same functional limitations of the system of claims 4-6 and 8 of the application, respectively, and the system is an obvious variant of the method for the same reasons stated above with regard to claims 1-3 and 7 of the application.

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,563,784. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent is a method claim that encompasses performing all the steps that correspond to the functional requirements of the structures of the systems of claims 9-11 of the application. Claim 1 of the patent requires the use of all the structures required in claims 9-11 of the application, except for various “arrangements” for carrying out the method steps. However, it would have been obvious to one of ordinary skill in the art, given the method of claim 1 of the patent, to use various controls and arrangements of structures to carry out the method, because virtually any performance of the method steps requires some type of equipment, sensor, indicator, etc. that can be called an “arrangement.”.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,563,784. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the patent is just further limitations of a method that correspond to the same functional limitations of the system of claim 12 of the application, and the system is an obvious variant of the method for the same reasons stated above with regard to claims 9-11 of the application.

Allowable Subject Matter
Claim 11 would be allowable but for the non-statutory double patenting rejection set forth in this office action. This rejection can be overcome with a timely filed terminal disclaimer as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAUL M. WEST/Primary Examiner, Art Unit 2861